Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Somchai Noonsab appeals the district court’s order dismissing without prejudice*665* his 42 U.S.C. § 1983 (2012) complaint as duplicative. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Noonsab v. NC Gov’t, No. 5:16-cfc-08122-FL (E.D.N.C. July 8, 2016). We deny Noonsab’s motion for a certificate of appealability as unnecessary. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid in the decisional process.
AFFIRMED

 We conclude this is a final appealable order because Noonsab may not amend his complaint to cure the defect. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 629-30 (4th Cir. 2015) (holding that dismissal without prejudice is not appealable unless “the district court’s grounds for dismissal clearly indicate that no amendment could cure the complaint's defects’’).